FILED
                             NOT FOR PUBLICATION                           APR 10 2015

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                         Nos. 14-10180
                                                       14-10181
                Plaintiff - Appellee,
                                                  D.C. Nos. 4:10-cr-02582-CKJ
  v.                                                        4:13-cr-00697-CKJ

MARVIN ROLANDO FUNEZ-                             MEMORANDUM*
GONZALEZ, a.k.a. Marvin Rolando
Funes-Gonzalez, a.k.a. Marvin Rolando
Gonzalez, a.k.a. Marvin Funes-Gonzales,

                Defendant - Appellant.


                     Appeal from the United States District Court
                              for the District of Arizona
                      Linda R. Reade, District Judge, Presiding**

                               Submitted April 7, 2015***

Before:         FISHER, TALLMAN, and NGUYEN, Circuit Judges.

       In these consolidated appeals, Marvin Rolando Funez-Gonzalez appeals his

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The Honorable Linda R. Reade, Chief Judge of the United States
District Court for the Northern District of Iowa, sitting by designation.
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
guilty-plea conviction and 46-month sentence for reentry after deportation, in

violation of 8 U.S.C. § 1326, and the revocation of supervised release and

consecutive eight-month sentence imposed upon revocation. Pursuant to Anders v.

California, 386 U.S. 738 (1967), Funez-Gonzalez’s counsel has filed a brief stating

that there are no grounds for relief, along with a motion to withdraw as counsel of

record. We have provided Funez-Gonzalez the opportunity to file a pro se

supplemental brief. No pro se supplemental brief or answering brief has been

filed.

         Funez-Gonzalez waived the right to appeal his conviction, the revocation of

supervised release, and his sentences. Our independent review of the record

pursuant to Penson v. Ohio, 488 U.S. 75, 80 (1988), discloses no arguable issue as

to the validity of the waivers. See United States v. Watson, 582 F.3d 974, 986-88

(9th Cir. 2009). We accordingly dismiss these appeals. See id. at 988.

         Counsel’s motion to withdraw is GRANTED.

         DISMISSED.




                                           2                         14-10180 & 14-10181